Citation Nr: 1544856	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 in the Marine Corps and from March 2004 to June 2005 in the Army.  The Veteran had an additional period of Army National Guard service from April 2001 to April 2007.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran's private attorney indicated that he no longer wished to represent the Veteran.  In May 2014, the RO certified the appeal to the Board and copied that private attorney on that correspondence.  In September 2015, the Board sent the Veteran correspondence requesting clarification as to the Veteran's wishes regarding representation.  In September 2015 correspondence, the Veteran responded that he wished to represent himself.  Therefore, the Board recognizes that the Veteran is pro se. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Veteran appeared for a VA examination to determine the nature and severity of his PTSD.  In the Veteran's March 2014 substantive appeal to the Board, the Veteran's prior representative alleged that the Veteran suffered from continuous panic attacks, impaired impulse and irritability, periods of violence, difficulty adapting to stressful circumstances including work and home life, and the inability to maintain effective relationships with family, friends, and co-workers.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the condition since the last examination, and the last examination was over 3 years ago, a new examination should be obtained on remand.  

Further, review of the claims file reveals VA treatment records dated to June 2014. The record includes a statement of the case (SOC) issued in January 2014, but no supplemental statement of the case (SSOC) has been issued that considers any of the evidence added to the record since January 2014.  38 C.F.R. § 19.31 (2014). After the development conducted pursuant to this remand, the AMC/RO should issue an SSOC that considers all evidence added to the record since the January 2014 SOC. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to the PTSD that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

2.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




